
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 30
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2007
			Mr. Dodd submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Urging all sides to the current political
		  crisis in Ukraine to act responsibly and use dialogue to resolve the crisis and
		  ensure a free and transparent democratic system in Ukraine based on the rule of
		  law.
	
	
		That Congress—
			(1)acknowledges and welcomes the strong
			 relationship formed between the United States and Ukraine since the restoration
			 of Ukraine's independence in 1991;
			(2)urges all sides to the current political
			 crisis in Ukraine to act responsibly and use dialogue to resolve the
			 crisis;
			(3)urges all sides to adhere to the rule of
			 law and resolve disputes in a peaceful manner consistent with Ukraine’s
			 democratic values and national interest, in keeping with its commitments as a
			 member of the Organization for Security and Cooperation in Europe
			 (OSCE);
			(4)expresses strong and continuing support for
			 the efforts of the Ukrainian people to establish a full democracy, the rule of
			 law, and respect for human rights;
			(5)pledges its continued assistance to the
			 strengthening of a free and transparent democratic system in Ukraine based on
			 the rule of law and the continued development of a free market economy in
			 Ukraine; and
			(6)reaffirms its commitment to Ukraine's
			 independence, sovereignty and territorial integrity, and assumption of
			 Ukraine’s rightful place as a full member of the international community of
			 democracies.
			
